STARBOARD INVESTMENT TRUST 116 South Franklin Street Post Office Box 69 Rocky Mount, North Carolina 27802 (252) 972-9922 October 11, 2011 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Starboard Investment Trust (File Nos.333-159484 and 811-22298); on behalf of the FMX Growth Allocation Fund and the FMX Total Return Fund (the “Funds”), each a series of the Trust Ladies and Gentlemen: On behalf of the Funds, and pursuant to Rule 497(c) of the General Rules and Regulations under the Securities Act of 1933, as amended, this filing is being made for the sole purpose of submitting an interactive data file as required by Rule 405 of Regulation S-T.The interactive data file included as an exhibit to this filing relates to the Prospectus and Statement of Additional Information dated September 28, 2011; the final form of which was filed with the Securities and Exchange Commission on September 30, 2011 and is incorporated by reference into this filing. If you have any questions concerning the foregoing, please contact the undersigned at 252-972-9922, extension 249. Yours truly, Starboard Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Secretary Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101-SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
